                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-01934-CMA-SKC

ELET VALENTINE,

         Plaintiff,

v.

THE PNC FINANCIAL SERVICES GROUP, INC.,
PNC BANK, NATIONAL ASSOCIATION, a/k/a PNC Bank, NA, and
PNC MORTGAGE,

         Defendants.


 ORDER AFFIRMING MAGISTRATE JUDGE S. KATO CREWS’ ORDER DENYING
   PLAINTIFF’S MOTION TO CORRECT RECORD, MOTION TO FILE A SECOND
    AMENDED COMPLAINT, MOTION FOR EXTENSION OF TIME TO FILE AN
    AMENDED COMPLAINT, AND MOTION FOR EXTENSION OF TIME TO FILE
                    RESPONSE TO MOTION TO DISMISS
______________________________________________________________________

         This matter is before the Court on Plaintiff Elet Valentine’s Objections (Doc. ##

56, 57) to an Order issued by Magistrate Judge S. Kato Crews (Doc. # 53), wherein he

denied Plaintiff’s (1) motion to correct the Court’s records; (2) motion to file a second

amended complaint (3) motion for an extension of time to file a second amended

complaint; and (4) motion for an extension of time to respond to the pending motion to

dismiss (Doc. ## 47–50). For the reasons that follow, this Court overrules Plaintiff’s

Objections and affirms Magistrate Judge Crews’ Order. The Order is incorporated

herein by reference. See 28 U.S.C. § 636(b)(1)(A); Federal Rule of Civil Procedure

72(a).
                                    I. BACKGROUND

       On October 11, 2018, Plaintiff filed four motions—seeking various extensions of

time, seeking to correct the Court record, and seeking to amend her complaint—which

are presently at issue. On October 15, 2018, this Court referred the motions to

Magistrate Judge Crews. (Doc. # 51.) Magistrate Judge Crews entered an Order on the

same day denying Plaintiff’s motions. Subsequently, on October 29, 2018, Plaintiff filed

two documents respectively titled Objectionto [sic] Minuite [sic] Order Doc 55 – Denial

Request to Amend and Denial Extention [sic] of Time (Doc. # 56) and Objectionto [sic]

Minuite [sic] Order Doc 53 – Correct Court Record (Doc. # 57). Although (Doc. # 56)

indicates that it is objecting to Doc. # 55, the Court assumes Plaintiff intended to object

to Doc. # 53 based on the substance of that document.

                               II. STANDARD OF REVIEW

       When a magistrate judge issues a non-dispositive pretrial order, “[a] party may

serve and file objections to the order to the district court within 14 days after being

served with a copy.” Fed. R. Civ. Pro. 72(a). The district court must modify or set aside

any part of the order that “is clearly erroneous or is contrary to law.” Fed. R. Civ. Pro.

72(a); 28 U.S.C. § 636(b)(a)(A); First Union Mortg. Corp. v. Smith, 229 F.3d 992, 995

(10th Cir. 2000).

       With regard to legal matters, the district court conducts an independent, plenary

review of the magistrate judge’s order. In re Motor Fuel Temperature Sales Practice

Litig., 707 F. Supp. 2d 1145, 1148 (D. Kan. 2010); see also 12 Charles Alan Wright, et

al., Federal Practice & Procedure § 3069 (2d ed. 2017). Under the ‘contrary to law’


                                              2
standard, the reviewing court “set[s] aside the magistrate order only if it applied an

incorrect standard,” Dias v. City & Cty. of Denver, No. 07-cv-00722-WDM-MJW, 2007

WL 4373229, *2 (D. Colo. Dec. 7, 2007) (internal quotations omitted), or applied the

appropriate legal standard incorrectly, Kissing Camels Surgery Ctr., LLC v. Centura

Health Corp., No. 12-cv-3012-WJM-BNB, 2014 WL 5599127, *1 (D. Colo. Nov. 4,

2014).

         As to factual findings by the magistrate judge, the ‘clearly erroneous’ standard

“requires that the reviewing court affirm unless it ‘on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.’” Ocelot Oil Corp. v.

Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988) (quoting United States v. U.S.

Gypsum Co., 333 U.S. 364, 395 (1948)). This is a deferential standard. In re Motor Fuel

Temperature Sales Practice Litig., 707 F. Supp. 2d at 1147.

                                       III. ANALYSIS

         Magistrate Judge Crews’ Order is neither clearly erroneous nor contrary to law.

Plaintiff appears to argue that Magistrate Judge Crews erred in denying Plaintiff’s

motion to amend her complaint on the basis of Plaintiff’s failure to comply with Colorado

Local Rule of Civil Procedure 15.1. Under Rule 15.1(b) a “party who files an opposed

motion for leave to amend or supplement a pleading shall attach as an exhibit a copy of

the proposed amended or supplemental pleading. . . .” Magistrate Judge Crews denied

Plaintiff’s motion to amend her complaint (Doc. # 49) and her motion for an extension of

time to file a second amended complaint (Doc. # 48) because “Plaintiff has not attached

the proposed second amended complaint.” (Doc. # 53 at 1.)


                                              3
       In her Objection, Plaintiff asserts that the “2nd Amended Complaint would not be

attached until it was composed, which it has not.” (Doc. # 56 at 1.) However, the fact

that Plaintiff had not yet composed her amended complaint when she filed her

corresponding motion is not a justification for her failure to comply with Local Rule

15.1(b). Therefore, Magistrate Judge Crews did not err in denying Plaintiff’s motion to

amend her complaint (Doc. # 49) and denying as moot her motion seeking an extension

of time to file a second amended complaint (Doc. # 48).1

       Plaintiff’s contention that the Magistrate Judge erred in his application of Federal

Rule of Civil Procedure 15 because the Magistrate Judge did not cite Rule 15 in its

entirety is lacking in merit. There is no evidence that the Magistrate Judge failed to

correctly apply Rule 15. Moreover, Magistrate Judge Crews denied Plaintiff’s motion to

amend her complaint without prejudice, which means that Plaintiff could have refiled her

motion and made the corrections necessary to comply with the Federal and Local rules

of civil procedure.

       Finally, Plaintiff objects to the Magistrate Judge’s denial of her motion to correct

the record. However, Magistrate Judge Crews did not err in finding that the designation

of Plaintiff’s case as a Civil Rights matter has “no bearing on the outcome of the case.”

(Doc. # 53 at 1.) Therefore, there is a substantial justification for denying Plaintiff’s

motion.




1
  The Court notes that the instant order has no bearing on Plaintiff’s pending motion seeking to
file a Second Amended Complaint (Doc. # 67), which this Court referred to Magistrate Judge
Crews on December 14, 2018 (Doc. # 69).

                                                4
       Thus, having reviewed the relevant pleadings and applicable law, the Court finds

that Magistrate Judge Crews did not err in denying Plaintiff’s motions for the reasons set

forth in (Doc. # 53). His Order denying those motions is not, therefore, clearly erroneous

or contrary to law.

                                   IV. CONCLUSION

       For the foregoing reasons, the Court AFFIRMS Magistrate Judge Crews’ Order

(Doc. # 53) and OVERRULES Plaintiff’s Objections (Doc. ## 56, 57).

       DATED: January 7, 2019


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            5
